ORDER IMPOSING SANCTION

PER CURIAM.
Torrence Windell Alen is currently serving a prison term which was imposed after his conviction of a felony in Duval County case number 16-1998-CF-14680. The instant appeal seeks review of a circuit court order which denied Alen’s motion for relief from judgment in that case.
Appellee, the State of Florida, moves to dismiss this appeal and for this court to impose sanctions against Alen for his abuse of the judicial system of this state. According to the motion, Alen has initiated 29 eases in this court since his conviction in January of 1999. These include several mandamus petitions and other civil suits, but at least 12 of those cases are attempts to collaterally attack his conviction, either by appealing unsuccessful circuit court petitions or postconviction motions, or by petitions filed directly with this court. None of these cases has resulted in the granting of any relief to Alen.
This court issued an order to show cause and has now considered Alen’s three filings which are apparently intended to serve collectively as his response. We find that these filings not only do not demonstrate why a sanction should not be imposed, but also show that Alen holds the misconception that he is entitled to pursue these attacks on his conviction indefinitely. This, of course, is not true. See Baker v. State, 29 Fla. L. Weekly S105, — So.2d -, 2004 WL 439879 (Fla. March 11, 2004); see also Jones v. State, 858 So.2d 1263 (Fla. 1st DCA 2003).
Based on the above, we find it is appropriate to grant the state’s motion and impose the following sanction. Appellant Torrence Windell Alen shall retain the services of a member in good standing of the Florida Bar who shall file a notice of appearance in this and any other active case in which Alen appears as appellant or petitioner, where relief is sought from the conviction and/or sentence in Duval County case number 16-1998-CF-14680, within *1260twenty days of date of this order, failing which the cases are subject to dismissal without further opportunity to be heard. Further, no pro se papers from Allen collaterally attacking the conviction in Duval County case number 16-1998-CF-14680, regardless of whether by appeal or petition for extraordinary writ, will be accepted for filing by the clerk of this court.
IT IS SO ORDERED.
WOLF, C.J., ERVIN and VAN NORTWICK, JJ„ concur.